MAYFIELD, J.
The complaint contained seven counts; the first four being the common counts, and the last three special counts, for the breach of contract to paper the second, third, and fourth floors of the Florence Hotel, of Birmingham, Ala. Demurrers were interposed to each count of the complaint. The defendants interposed the plea of general issue to each count, and special pleas to the special counts. The special pleas were all in the nature of pleas of recoupment. Some were claimed to be pleas in bar and set-off; but they were not such, strictly speaking. While each attempted to set up a defense which was in bar of the action in the whole or in part, and attempted to set off damages suffered by defendants from plaintiff’s alleged breach of the contract sued on, they were all, strictly speaking, pleas of recoupment, and under our statute, which authorizes it, seek a judgment over against plaintiff for the excess. Without this statute, pleas of recoupment were purely defensive and in bar pro tanto; but under the statute the defendant may have a judgment for the excess, just as, at common law, he could have had under a plea of set-off.
The special pleas in substance set up that the plaintiff unnecessarily delayed the work, and did not proceed with promptness and celerity to complete the work as it had contracted to do, but instead delayed the work *555so long that defendants, to protect themselves from loss, notified plaintiff, through the architect in charge, that if plaintiff did not proceed to do the work defendants would have to employ other workmen to complete same, and that plaintiff continued to so delay the work that defendants did employ other workmen to complete the work which plaintiff had contracted to do, and that defendants seek t.o recoup the damages caused by plaintiff’s delay and failure to complete, including the cost of the labor of the other workmen and that of the other material used in completing plaintiff’s contract. Some of the pleas alleged that plaintiff was not using proper materials and not doing the work in a workmanlike manner in accordance with the provisions of the contract, and that in consequence thereof the defendants employed other workmen to complete the work, and se d. to recover damages in consequence thereof. Demurrers were sustained as to the fourth, fifth, and sixth pleas, and a trial was had upon the others, resulting in verdict and judgment for plaintiff, from which defendants appeal.
It is first insisted that the court erred in overruling demurrers to the fifth, sixth, and seventh counts of the complaint, in that the counts fail to sufficiently set forth a contract between plaintiff and defendants which would support the action. It is claimed that the counts, at most, show only a contract between plaintiff and third parties, alleged to be agents of defendants, and fail to allege that it bound defendants, or even attempted to bind them. In this counsel are in error. Each count clearly and specifically alleges a contract between plaintiff and defendants, and not between plaintiff and third parties. It is immaterial that the counts allege that the contract was made by the defendants through their authorized agents. All corporations must contract in this way.
*556It is -unnecessary to decide whether or not the court erred in sustaining demurrers to certain of the defendants’ special pleas. If error (though we see none), it was without possible injury,-because there were other special pleas setting up substantially the same state of facts, and the same defenses attempted in these. All the evidence was introduced under the other special pleas which could have been introduced under these, and, if proven, they would and could only afford the same (not more or different) relief as would, have been authorized if the trial had been on all the pleas interposed. No possible injury could come of sustaining the demurrers to these pleas. The matters stated in the pleas to which demurrers were sustained were hut repetitions of the matters stated in the other pleas, those as to which demurrers "were overruled.
There was no error on the trial in the rulings as to the evidence. The witness on the stand was properly allowed to state that two given papers were copies one of the other, or that both were originals. The papers at that time had not been offered in evidence. The evidence was introduced merely to identify or describe the. two papers. It was not an attempt to prove the contents of either. All the papers were subsequently introduced in evidence, some by plaintiff and some by defendants, and we see no error in the introduction of any.
The contract in question was prepared in waiting, in quadruple form. It was typewritten, with three carbon copies. There was, therefore, no' question as to primary and secondary evidence. Each was necessarily a. copy of the other, and each was the original of the others until signed. Of course, those that Avere signed became the contract, and, if no changes Avere made in any, those not signed were only copies of those signed, with *557the signatures of the parties wanting. — Westbrook v. Fulton, 79 Ala. 510; 17 Cyc. 517.
One of these copies appeared to have been changed by erasures and by interlineations shoAvn to have been made by Burnett after they Avere prepared — Avhether before or after execution Avas disputed, and whether the typeAvritten document Avith, or that Avithout, the interlineations constituted the contract was one of the disputed questions; the plaintiff claiming that the interlineations Avere not a part of the contract, and the defendants that they Avere. Each was therefore properly allowed to introduce evidence competent and relevant to prove his theory; and as defendants were claiming under the interlineation it was certainly proper and admissible for plaintiff to disprove this by competent evidence, if it could. Plaintiff offered no evidence not competent or relevant for this purpose.
The contract was executed in duplicate; that is, two of the four prepared copies Avere signed, each party retaining one of the duplicates. The plaintiff sho wed loss of the copy kept by it, and one of the other two copies, not signed, was therefore the next best evidence of the original, if there Avere no changes nor interlineations made before it was executed. As to Avhether these changes were made before or after the contract was executed was disputed, and it Avas a question for the jury to say which line or theory of it they would believe. The plaintiff’s executed duplicate being lost, it was not absolutely bound by defendants’ copy, which showed interlineations and changes which plaintiff denied were parts of the contract.
Appellants contend that, plaintiff’s copy of the contract having been lost, the other copy held by defendants should have been introduced, instead of the copy offered and otherwise identified as a true and correct *558copy of the original, which was shown to have been lost. This might be true, as a general rule of evidence, but not in this particular case, where it was shown and admitted that the one held by defendants had been changed by interlineations, and materially changed, from the copy held by plaintiff, which was lost, and (as claimed by plaintiff though denied by defendants ) changed after the contract was executed.
While defendants’ copy was admissible to prove their theory, and it was introduced in evidence with defendants’ explanation as to the interlineátions, it was not conclusive, and did not render the carbon copy offered in evidence inadmissible, it being identical with that of defendants except as to the interlineations; and defendants did not contend that they ever made any interlineations as to the copy held by plaintiff -and which was lost. None of the rulings were erroneous to the injury of defendants.
The work was not wholly completed by plaintiff in accordance with the contract. The plaintiff claims that the defendants refused to allow it to complete the contract, for that it would not comply with the provisions inserted in the contract by the interlineations, and for that, whereas, as claimed, the paper was to be furnished to defendants at cost price, plaintiff would not furnish the invoices of the cost price of the paper furnished —plaintiff claiming that these conditions were super-added by defendants after the contract was executed, and without its knowledge or consent, and that they were no part of the contract. The defendants, on the other hand, claimed that these provisions were in the contract before it was executed, and were therefore agreed upon, and further claimed that they never prevented plaintiff from completing the contract, but, on the other hand, that plaintiff, without cause or excuse. *559failed and refused to complete its contract, and that in consequence defendants had to employ others, at great cost and damage, to complete the work, and that the work done was not in accordance with the provisions of the contract. The plaintiff, however, did a great part of the work, which was accepted by defendants, much of it without complaint; Aidiile some, it appears, was not accepted, but was done OAer by other workmen employed by defendants to complete the job.
The laAV applicable to all the other issues in this case raised by the charges of the court, given and refused, has been several times declared by this court, and many, -if not all, of the authorities on the subject of builders' contracts have been subjected to review. In the last case by the court on this subject (Walstrom v. Oliver-Watts Co. 161 Ala. 608, 50 South. 49), after citing and revieiving the authorities on the subject, Ave said: “The decisions of this court, above referred to, and text-book Avriters on the subjects and questions involved in this case, have made the law practically certain. As to building contracts, the contractor may sue on the contract AAdien he can sIioav that he has substantially performed his part, except as he may allege and prove a legal excuse of being prevented by the ad of the other party, of God, or of the laAV. A substantial performance or compliance is in such cases considered sufficient. It Avould be illogical and unjust to allow a recovery of the contract price, AA’hen suing on the contract, without proof of performance on the part of the plaintiff; and partial performance is not sufficient. The undertaking must be performed fully. This is usually a condition precedent. In order to recover on a partial performance, the contractor may sue on a quantum meruit where the other party had permitted him, without objection or complaint, to do the work, but not in strict accordance with *560the contract, and. has accepted the work and voluntarily appropriated his labor, or the result thereof, and derived a benefit therefrom. These are rights of the builder or contractor. “The owner of the building or structure to be made or erected also has correlative rights in the matter. If a contractor has failed to perform his part of the contract, or has performed it in a different manner from that provided by the contract, or abandons the work, the owner can refuse to accept it, and require performance, before being liable on the contract price or a quantum meruit; but he may by word or act, or by a failure to speak or act, accept the partial performance, or performance in a different manner, and thereby waive strict or full performance, and render himself liable on a quantum meruit, less such damages as he may sustain from the contractor’s breach, but not for the contract price, unless so agreed, after breach on the part of the contractor. That which will make an owner liable on a quantum meruit, on a partial or incomplete performance on the part of the contractor, does not necessarily amount to a waiver of his right to recoup damages for the contractor’s breach; and upon the whole he should certainly have such amount deducted from the contract price as will be equal to the difference between the value of the work agreed to be done, and that of the work done.- — Phillips v. Seymour, 91 U. S. 646, 23 L. Ed. 341; Farmer v. Francis, 34 N. C. 282; McGrath v. Horgan, 72 App. Div. 152, 76 N. Y. Supp. 412; 6 Cyc. 67-69; Suth. on Dam. pp. 2156-2158.”
The trial court charged the law in accordance with the decisions of this court, and if any one of the numerous charges given at plaintiff’s request, or voluntarily by the court, was open to explanation, it was sufficiently explained by the subsequent charges given by the court at the reqxxest of the defendants. The court certainly *561charged the jury upon the law favorably to the theories of the defendants as they had a right to have it, and charged it at their own request in writing. None of the charges refused to the defendants were free from error or misleading tendencies, and, besides, the court had given charges at defendants’ request involving the same propositions of law attempted to be repeated in these refused charges. The case seems to have been fairly tried in accordance with the law and under the issues involved. The material issues in the case were disputed. The jury found them against the defendants, and we find no reversible error in the record.
The judgment is affirmed.
Affirmed.